Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 1 of 24 PageID #: 14795



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                     C.A. No. 17-cv-374-LPS
                                                       (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


             PLAINTIFFS’ OPENING POST-TRIAL BRIEF ON
SUNSHINE LAKE PHARMA CO., LTD. & HEC PHARM USA INC.’S INFRINGEMENT

 Dated: December 20, 2019
                                               Joseph J. Farnan, Jr. (Bar No. 100245)
 Of Counsel:                                   Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
 William F. Lee (admitted pro hac vice)        FARNAN LLP
 Kevin S. Prussia (admitted pro hac vice)      919 N. Market Street, 12th Floor
 Andrew J. Danford (admitted pro hac vice)     Wilmington, DE 19801
 Timothy A. Cook (admitted pro hac vice)       Tel: (302) 777-0300
 WILMER CUTLER PICKERING                       Fax: (302) 777-0301
  HALE AND DORR LLP                            farnan@farnanlaw.com
 60 State Street                               bfarnan@farnanlaw.com
 Boston, MA 02109                              mfarnan@farnanlaw.com
 Tel: (617) 526-6000
 Fax: (617) 526-5000                           Counsel for Plaintiffs Bristol-Myers Squibb
                                               Company and Pfizer Inc.
 Amy K. Wigmore (admitted pro hac vice)
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 2 of 24 PageID #: 14796



                                           TABLE OF CONTENTS

      I.     Nature & Stage of the Proceedings .................................................................1
      II.    Summary of the Argument .............................................................................1
      III.   Statement of Facts ...........................................................................................3
             A.         ’945 Patent ..........................................................................................3
             B.         Claim Construction .............................................................................4
      IV. Sunshine Lake’s ANDA Products Will Infringe the ’945 Patent’s
          Asserted Claims ..............................................................................................4
             A.         Infringement Legal Standard ..............................................................4
             B.         Common Technical Background ........................................................5
                        1.      Technical Experts.......................................................................5
                        2.      Crystalline and Amorphous Materials in
                                Pharmaceutical Compositions....................................................6
                        3.      Crystallization and Particle Size ................................................6
                        4.      X-Ray Powder Diffraction (XRPD)...........................................7
             C.         Sunshine Lake’s ANDA Products Contain Crystalline
                        Apixaban Particles ..............................................................................8
                        1.      Dr. Atwood’s XRPD Testing Shows the Presence of
                                Crystalline Apixaban Particles in Sunshine Lake’s
                                ANDA Products .........................................................................8
                        2.      Sunshine Lake’s Documents and Witness Testimony
                                Confirm that Crystalline Apixaban Particles Can Form
                                in Sunshine Lake’s ANDA Products .......................................10
                        3.      Dr. Brittain Failed to Undermine Dr. Atwood’s Opinion
                                that Crystalline Apixaban is Present in Sunshine Lake’s
                                ANDA Products .......................................................................11
             D.         The Compositions of the 2.5 mg and 5 mg Sunshine Lake
                        ANDA Products Are the Same .........................................................13
             E.         The Crystalline Apixaban Particles in Sunshine Lake’s
                        ANDA Products Have a D90 of Equal to or Less than 89
                        Microns .............................................................................................14
                        1.      Sunshine Lake’s ANDA Products Contain Crystalline
                                Apixaban Particles ...................................................................14
                        2.      Sunshine Lake’s Manufacturing Process Necessarily
                                Limits the Crystalline Apixaban Particle Size to Well
                                Below 89 Microns ....................................................................16
      V.     Conclusion & Remedies ...............................................................................18


                                                              –i–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 3 of 24 PageID #: 14797




                                              TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Federal Cases

Abbott Labs. v. TorPharm, Inc.,
   300 F.3d 1367 (Fed. Cir. 2002)..................................................................................................4

Acorda Therapeutics Inc. v. Mylan Pharm. Inc.,
   817 F.3d 755 (Fed. Cir. 2016)....................................................................................................4

Bayer AG v. Elan Pharm. Research Corp.,
   212 F.3d 1241 (Fed. Cir. 2000)..............................................................................................4, 5

Bristol-Myers Squibb Co. v. Mylan Pharm. Inc.,
    C.A. No. 09-651-LPS, 2013 WL 12322088 (D. Del. Oct. 17, 2013) ........................................9

Martek Biosciences Corp. v. Nutrinova, Inc.,
  579 F.3d 1363 (Fed. Cir. 2009)................................................................................................17

Federal Statutes

35 U.S.C. § 271(a) ...........................................................................................................................4

35 U.S.C. § 271(e) .....................................................................................................................4, 18

35 U.S.C. § 285 ..............................................................................................................................19




                                                                    – ii –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 4 of 24 PageID #: 14798



                          TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Ltd.     Sunshine Lake Pharma Co., Ltd.

 HEC               HEC Pharm USA Inc.

 Sunshine Lake     Sunshine Ltd. and HEC

 Unichem           Unichem Laboratories, Ltd.

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art for the ’945 Patent, a POSA would
                   have the characteristics described at UF ¶ 31 as of February 24, 2011.

 FOF               Plaintiffs’ Proposed Findings of Fact

 XRPD              X-ray Powder Diffraction




                                          – iii –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 5 of 24 PageID #: 14799



I.    Nature & Stage of the Proceedings

       Plaintiffs Bristol-Myers Squibb Co. and Pfizer Inc. filed patent infringement actions

against 25 generic pharmaceutical companies that challenged the patents protecting Plaintiffs’

novel, blockbuster anticoagulant, Eliquis®. U.S. Patent No. 6,967,208 (the “’208 Patent”)

specifically claims apixaban, which is the active chemical compound in Eliquis®, and U.S. Patent

No. 9,326,945 (the “’945 Patent”) covers certain compositions containing apixaban. Plaintiffs’

claims against 22 of those companies were resolved before trial. Between October 23, 2019, and

November 13, 2019, the Court held a trial for Plaintiffs’ claims against the remaining three. This

memorandum is Plaintiffs’ opening post-trial brief on their infringement claims against Sunshine

Lake Pharma Co., Ltd. (“Sunshine Ltd.”) and HEC Pharm USA Inc. (“HEC”) (collectively,

“Sunshine Lake”). It is accompanied by Plaintiffs’ proposed findings of fact on their

infringement claims against Sunshine Lake (“FOF”). “Sunshine Lake’s ANDA products” refers

to the 2.5 mg and 5 mg apixaban oral tablets that are the subject of ANDA No. 209994

(“Sunshine Lake’s ANDA”). FOF ¶ 5. Because Sunshine Lake’s ANDA contained a paragraph

IV certification for the ’945 Patent but not the ’208 Patent, the only asserted claims against

Sunshine Lake are claims 21 and 22 of the ’945 Patent. FOF ¶¶ 5, 7.

II.   Summary of the Argument

       Plaintiffs have met their burden of proving by a preponderance of the evidence that

Sunshine Lake’s ANDA products will infringe asserted claims 21 and 22 of the ’945 Patent.

Sunshine Lake contests only two claim limitations: whether its ANDA products contain

crystalline apixaban particles and whether those crystalline apixaban particles have a D90 particle

distribution less than 89 microns. Both limitations are satisfied.




                                               –1–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 6 of 24 PageID #: 14800



       Plaintiffs’ expert, Dr. Jerry Atwood, performed appropriately sensitive x-ray powder

diffraction (“XRPD”) tests that identified crystalline apixaban particles in Sunshine Lake’s

tablets. Sharp peaks in Dr. Atwood’s XRPD testing of Sunshine Lake’s ANDA products

corresponding with known peaks for crystalline apixaban establish the presence of crystalline

apixaban particles in those products. Dr. Atwood’s testing is further supported and confirmed by

statements and testing in Sunshine Lake’s ANDA and in its internal research documents showing

that crystalline apixaban particles can form in Sunshine Lake’s tablets.

       The testimony and testing of Sunshine Lake’s expert, Dr. Harry Brittain, not only failed

to undermine, but in fact confirmed, the presence of crystalline apixaban particles in Sunshine

Lake’s ANDA products. Dr. Brittain’s testing, which was several orders of magnitude less

sensitive than Dr. Atwood’s, was insufficiently sensitive to detect the presence of crystalline

apixaban particles. Moreover, Dr. Brittain conceded that Dr. Atwood’s testing of Sunshine

Lake’s ANDA products showed an indisputable, reproducible peak at 12.4 degrees, which

corresponds to a characteristic peak of crystalline apixaban. Dr. Brittain’s attempt to attribute

that peak to another component in Sunshine Lake’s ANDA products was definitively disproven

by Dr. Atwood’s testing, which revealed that the excipient material to which Dr. Brittain

attributed the 12.4 degree peak was not what Dr. Brittain believed it to be, nor is it one of the

ingredients in Sunshine Lake’s ANDA products.

       The record evidence also establishes that Sunshine Lake’s ANDA products meet the

particle-size limitation set forth in the asserted claims. Sunshine Lake attempted to design

around the asserted claims by making a so-called “amorphous dispersion,” but as evidenced by

the presence of crystalline apixaban particles in Sunshine Lake’s ANDA products, this design-

around effort was unsuccessful. In particular, Sunshine Lake’s manufacturing steps ensure that




                                                –2–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 7 of 24 PageID #: 14801



the crystalline apixaban particles that form are well within the claimed particle size limitation.

More specifically, the constraints imposed by Sunshine Lake’s manufacturing process—

including the small amount of apixaban relative to other components, the quick drying, and

limitations on the ability of the apixaban to move and interact with other particles to form larger

crystals—ensure that the crystalline apixaban particles in Sunshine Lake’s ANDA products fall

substantially below the claimed threshold of a D90 less than or equal to 89 microns.

III. Statement of Facts

       A.      ’945 Patent

       The ’945 Patent is titled “Apixaban Formulations” and is directed to solid pharmaceutical

compositions of apixaban. FOF ¶ 9; ’945 Patent (JTX-2); Tr. 323:4-5 (Atwood). Claim 12, the

independent claim from which asserted Claims 21 and 22 depend, FOF ¶ 7, reads:

               A solid pharmaceutical composition comprising a therapeutically
               effective amount of apixaban and a pharmaceutically acceptable
               diluent or carrier,
                   wherein apixaban comprises crystalline apixaban particles,
                   wherein the crystalline apixaban particles have a D90 equal to
                       or less than about 89 µm, and
                   wherein, as measured using a USP Apparatus 2 at a paddle
                       rotation speed of 75 rpm in 900 ml, of a dissolution
                       medium at 37° C., at least 77 wt % of apixaban in the
                       pharmaceutical composition dissolves within 30 minutes in
                       the dissolution medium, and the dissolution medium is 0.05
                       M sodium phosphate at a pH 6.8 containing 0.05% sodium
                       lauryl sulfate.

’945 Patent (JTX-2) at 10:13-27; FOF ¶¶ 8-11. Claims 21 and 22 further limit that the

compositions comprise 2.5 or 5 mg of apixaban, respectively. ’945 Patent (JTX-2) at 10:46-49;

FOF ¶ 7.




                                                –3–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 8 of 24 PageID #: 14802



       B.      Claim Construction

       The Court construed “apixaban particles have a D90,” to have its plain and ordinary

meaning, which is that 90% of the volume of the crystalline apixaban particles have a diameter

of less than or equal to 89 microns. FOF ¶ 14. The asserted claims do not require measurement

of apixaban particle size by any particular method nor measuring the starting API. FOF ¶ 15.

       The parties agreed that all other terms, including “wherein apixaban comprises crystalline

apixaban particles,” would have their plain and ordinary meaning. FOF ¶ 16. During trial, the

parties’ experts agreed that the plain and ordinary meaning of that limitation covers any amount

of crystalline apixaban that can be detected in the pharmaceutical composition. FOF ¶ 17.

IV. Sunshine Lake’s ANDA Products Will Infringe the ’945 Patent’s Asserted Claims

       A.      Infringement Legal Standard

       The “infringement inquiry” under 35 U.S.C. § 271(e)(2)(A) is “whether, if a particular

drug were put on the market, it would infringe the relevant patent.” Acorda Therapeutics Inc. v.

Mylan Pharm. Inc., 817 F.3d 755, 760 (Fed. Cir. 2016). This determination is based on

consideration of all the relevant evidence, including the ANDA filing, other materials submitted

by the accused infringer to the FDA, and other evidence provided by the parties. Abbott Labs. v.

TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002).

       A patent claim is infringed when a person “without authority makes, uses, offers to sell,

or sells any patented invention, within the United States or imports into the United States any

patented invention during the term of the patent.” 35 U.S.C. § 271(a). A patent claim is literally

infringed if each limitation of the asserted claim is literally practiced by the accused product.

See, e.g., Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1247 (Fed. Cir. 2000).




                                                –4–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 9 of 24 PageID #: 14803



Where infringement is contested, Plaintiffs have the burden of proving infringement by a

preponderance of the evidence. Id.

       B.      Common Technical Background

       This common background addresses issues and principles relevant to both Sigmapharm

and Sunshine Lake.

               1.     Technical Experts

       Dr. Jerry Atwood is Plaintiffs’ expert on infringement by Sigmapharm and Sunshine

Lake. Dr. Atwood is a Professor of Chemistry at the University of Missouri, and he has worked

on the preparation and analysis of pharmaceutical formulations for about 40 years. FOF ¶ 21.

He performed XRPD testing and analyzed Sunshine Lake’s and Sigmapharm’s manufacturing

processes to determine whether their ANDA products contain crystalline apixaban particles and

whether those particles have a D90 of less than or equal to 89 microns. FOF ¶ 45-47, 50, 69-70.

       Dr. Harry Brittain is Sunshine Lake’s expert with respect to the ’945 Patent

infringement analysis. FOF ¶ 22. He currently operates his own consultancy and has experience

in both academia and the pharmaceutical industry. FOF ¶ 22.

       Dr. Michael Zaworotko is one of Sigmapharm’s experts with respect to the ’945 Patent

infringement analysis. FOF ¶ 23.1 He is a professor of crystal engineering at the University of

Limerick. FOF ¶ 23.




  1
    Although Dr. Zaworotko was not retained by Sunshine Lake, Sunshine Lake’s expert, Dr.
Brittain, endorsed Dr. Zawortoko’s testimony with respect to background issues including crystal
structure and XRPD. FOF ¶ 36.


                                              –5–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 10 of 24 PageID #: 14804



                2.      Crystalline and Amorphous Materials in Pharmaceutical
                        Compositions

        Pharmaceutical compositions are made up of an active pharmaceutical ingredient (or

 API) that treats a disease and one or more excipients. FOF ¶ 24. Here the API is apixaban. Id.

 Excipients are components that serve some function other than treating a disease. Id. The API

 and excipients in a pharmaceutical composition can have different physical forms. Tr. 327:2-

 327:11 (Atwood); FOF ¶ 44. Crystalline particles are made up of molecules arranged in a long-

 range order called a crystal lattice or array. FOF ¶ 25. Amorphous materials in contrast lack

 long-range order. FOF ¶ 26. Crystalline and amorphous forms of a material can coexist in the

 same pharmaceutical composition, but amorphous substances tend to convert to a crystalline

 form over time. Amorphous forms are at a higher energy state than crystalline forms, so

 thermodynamics drives amorphous forms to convert to a lower-energy crystalline form or

 crystallize. Tr. 328:20-329:13 (Atwood); FOF ¶ 26.

                3.      Crystallization and Particle Size

        Two classical models describe the process of crystallization: nucleation and crystal

 growth. Nucleation occurs when molecules join together in a lower-energy crystal array to form

 a crystalline particle. FOF ¶ 27. When crystalline particles first form, they are generally on the

 order of a few nanometers. Id. Crystal growth can occur after nucleation. FOF ¶ 28. Once a

 crystal forms, it will tend to convert surrounding amorphous material as additional molecules

 join the lower-energy crystal array. Id. The parties’ experts agree that the classical models of

 nucleation and crystal growth are valid models. FOF ¶ 31. These models were well known as of

 2010 and apply to solid pharmaceutical compositions. FOF ¶ 29.

        Aspects of Sigmapharm’s and Sunshine Lake’s manufacturing processes are similar.

 Both processes involve attempts to create amorphous dispersions with rapid drying and a small


                                                –6–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 11 of 24 PageID #: 14805



 amount of apixaban relative to other ingredients in the ANDA products. FOF ¶ 32. In both

 processes, inhibiting molecular mobility of apixaban limits crystal growth. Id. The excipient

 povidone (which is used in both Sunshine Lake’s and Sigmapharm’s manufacturing processes

 and ANDA products) is known to limit crystal growth. Id.

                4.      X-Ray Powder Diffraction (XRPD)

        The experts agree that XRPD is an appropriate method to identify the presence of

 crystalline apixaban particles and distinguish between crystalline and amorphous materials. FOF

 ¶ 33. The identity of a material can be determined by visually comparing a portion of its XRPD

 pattern to a known reference. FOF ¶ 34. Dr. Zaworotko conceded that a single sharp peak in an

 XRPD pattern is indicative of crystallinity. FOF ¶ 36. And Dr. Brittain testified that Dr.

 Zaworotko’s explanation of crystal structure and definitions of genuine XRPD peaks are

 accurate. Id. It is not necessary to match all peaks in an XRPD pattern to identify a crystalline

 material in a sample. FOF ¶ 37. 2

        When a material of interest is a small proportion of a sample, a more sensitive XRPD

 method may be necessary to detect that minor component. FOF ¶ 38. Performing slower scans

 by increasing the count time per step increases the sensitivity of an XRPD test. FOF ¶ 39. There

 is no dispute that increasing count time is an appropriate method to detect components that are a

 small portion of a sample. FOF ¶ 41.




   2
     The patent claims asserted here are not limited to a specific polymorph and cover any crystalline
 form. Moreover, they do not require specific peaks to be present in contrast to the claims at issue
 in, for example, Bristol-Myers Squibb Co. v. Mylan Pharm. Inc., C.A. No. 09-651-LPS, 2013 WL
 12322088, at *3 (D. Del. Oct. 17, 2013).


                                                –7–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 12 of 24 PageID #: 14806



        C.      Sunshine Lake’s ANDA Products Contain Crystalline Apixaban Particles

                1.      Dr. Atwood’s XRPD Testing Shows the Presence of Crystalline
                        Apixaban Particles in Sunshine Lake’s ANDA Products

        Plaintiffs have proven by a preponderance of the evidence that Sunshine Lake’s ANDA

 products comprise crystalline apixaban particles. FOF ¶ 42. Dr. Atwood’s XRPD tests

 demonstrate that crystalline apixaban particles are present in Sunshine Lake’s ANDA products.3

 FOF ¶ 50. Using scans with count times as long as 1,000 seconds per step, Dr. Atwood tested a

 sample from Sunshine Lake’s 2.5 mg ANDA product. FOF ¶ 45. Sunshine Lake’s ANDA

 products contain only 2.5% apixaban. Id. Long scan times were used so that the test would be

 sensitive enough to detect small amounts of crystalline apixaban in the Sunshine Lake sample.

 FOF ¶¶ 38-39, 45.

        In his XRPD analysis of Sunshine Lake’s sample, Dr. Atwood identified three peaks that

 are characteristic of crystalline apixaban. FOF ¶ 46. Two of the characteristic peaks at 12.3 and

 27.1 degrees are listed in the ’945 Patent, and the third peak that Dr. Atwood observed at 16.9

 degrees matches a peak in his analysis of Sunshine Lake’s crystalline apixaban starting API. Id.

 Dr. Brittain agreed that Dr. Atwood’s scans show a reproducible peak at 12.4 degrees, and he

 agreed that a peak at 12.4 degrees is within the margin of error of a characteristic peak of

 crystalline apixaban at 12.3 degrees. FOF ¶ 59. Dr. Brittain called the peak at 12.4 degrees in

 Dr. Atwood’s XRPD patterns “indisputable.” Tr. 1107:4-9 (Brittain); FOF ¶ 59.

        Based on the three peaks he observed, Dr. Atwood concluded that Sunshine Lake’s

 ANDA products contain crystalline apixaban particles.4 FOF ¶ 47. Dr. Atwood testified that the

   3
     Dr. Atwood used standard sample preparation methods that would not affect the integrity of
 the sample. FOF ¶ 44.
   4
     Dr. Atwood did not need to perform a limit of detection study because he was able to detect
 three characteristic peaks and was not quantifying how much crystalline apixaban is present in
 Sunshine Lake’s ANDA products. FOF ¶ 49.


                                                –8–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 13 of 24 PageID #: 14807



 four peaks in the ’945 Patent that he did not observe were “completely obscur[ed]” by large

 excipient peaks. FOF ¶ 48; Tr. 407:22-408:4 (Atwood).




        The three peaks Dr. Atwood identified are more than enough to establish that the

 “comprises crystalline apixaban particles” limitation is met.5 Even a single peak is sufficient to

 demonstrate the presence of crystalline apixaban particles in Sunshine Lake’s ANDA products.

 FOF ¶¶ 36-37; see also FOF ¶ 52. This is confirmed by a representation Sunshine Lake made to

 the FDA concerning its own ANDA products. FOF ¶¶ 51-52. Sunshine Lake’s ANDA reports

 the results of an XRPD analysis Sunshine Lake performed on its 5 mg ANDA product. Id.

 Based on the presence of a single peak at 17.1 degrees, Sunshine Lake concluded that Form N-1

 crystalline apixaban was present. Id.6




   5
     The patent claims asserted here are not limited to a specific polymorph and cover any crystalline
 form. Moreover, they do not require specific peaks to be present in contrast to the claims at issue
 in, for example, Bristol-Myers Squibb Co. v. Mylan Pharm. Inc., C.A. No. 09-651-LPS, 2013 WL
 12322088, at *3 (D. Del. Oct. 17, 2013).
   6
      Although Sunshine Lake amended its ANDA, this analysis and conclusion remain in the
 amended ANDA. FOF ¶ 51.


                                                –9–
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 14 of 24 PageID #: 14808



                  2.      Sunshine Lake’s Documents and Witness Testimony Confirm that
                          Crystalline Apixaban Particles Can Form in Sunshine Lake’s ANDA
                          Products

           Based on the XRPD data mentioned above, Sunshine Lake reported to the FDA that “it

 can be concluded that the polymorph conversion can consistently occur during the stability of

 Apixaban tablets.” PTX-846 at HECAPIX001956; Tr. 1013:24-1014:17 (Chen); FOF ¶ 51.

 After the deposition of Dr. Yong Chen, the Director of Sunshine Lake’s Excipient Department,

 Sunshine Lake submitted an amended ANDA in August 2019 to change certain descriptions

 related to polymorph conversion and the XRPD testing. FOF ¶ 51. But the ultimate conclusion

 that “conversion can consistently occur” remains in Sunshine Lake’s amended ANDA. Id.

           Sunshine Lake’s internal testing and analysis also show that the amorphous apixaban in

 its ANDA products can convert to crystalline form N-1. FOF ¶ 54. A presentation from 2015 at

 HEC, which is affiliated with Sunshine Lake,7 titled “Discussion on the Crystalline Form of

 Apixaban Tablet U.S.” addresses Sunshine Lake’s research on conversion of amorphous

 apixaban to crystalline apixaban in Sunshine Lake’s tablets. Tr. 1009:14-19 (Chen); FOF ¶ 54.

 Dr. Chen testified that the presentation states “during the stability process, amorphous apixaban

 will partially convert to crystalline form N. The longer, the higher the conversion ratio.” Tr.

 1010:3-10 (Chen); FOF ¶ 54. He further confirmed that crystalline form N refers to crystalline

 form N-1. Id. Dr. Chen admitted that amorphous apixaban “can convert” to crystalline form, Tr.

 1010:23-1011:1 (Chen), and that the presentation further states that “in the end, all will convert

 to crystalline N.” Tr. 1011:4-14 (Chen); FOF ¶ 54.

           Sunshine Lake may now claim that its original ANDA filing contained some errors, but

 the XRPD data showing conversion to the N-1 form of crystalline apixaban and the conclusion



   7
       Sunshine Ltd. is the parent corporation of HEC, its subsidiary. UF ¶ 7.


                                                 – 10 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 15 of 24 PageID #: 14809



 that “conversion can consistently occur” remain in the current ANDA and are consistent with

 Sunshine Lake’s internal documents. FOF ¶¶ 51-54.

                3.      Dr. Brittain Failed to Undermine Dr. Atwood’s Opinion that
                        Crystalline Apixaban is Present in Sunshine Lake’s ANDA Products

        The opinions of Sunshine Lake’s expert, Dr. Brittain, not only failed to undermine, but in

 fact confirmed, the presence of crystalline apixaban in Sunshine Lake’s ANDA products. First,

 Dr. Brittain performed his own XRPD tests that allegedly show no crystalline apixaban, but

 those tests were insufficiently sensitive. Second, Dr. Brittain confirmed there is an indisputable

 peak at 12.4 degrees in Dr. Atwood’s XRPD testing of Sunshine Lake’s ANDA products that

 cannot reasonably be attributed to any ingredient other than crystalline apixaban.

                (a)     Dr. Brittain’s XRPD Tests Were Insufficiently Sensitive

        Dr. Brittain agreed that Dr. Atwood’s approach of using slow scans to increase the

 sensitivity of his XRPD tests was reasonable given the small percentage of apixaban in Sunshine

 Lake’s ANDA product. FOF ¶ 55. But Dr. Brittain did not attempt to replicate Dr. Atwood’s

 method by using slow scans. Id. For his tests, Dr. Brittain performed five fasts scans, each with

 a count time of 0.3 seconds, and then averaged the data together. FOF ¶ 56. However, as Dr.

 Brittain conceded, his scan averaging approach results in an equivalent count time of 1.75

 seconds. Id. Dr. Brittain admitted that Dr. Atwood’s count time of 1,000 seconds is “a lot

 bigger than 1.75,” Tr. 1114:14-20 (Brittain)—indeed, Dr. Atwood’s testing was several orders

 of magnitude more sensitive. FOF ¶ 56. Dr. Brittain’s XRPD tests were insufficiently sensitive

 to detect crystalline apixaban particles given the low amount of apixaban in Sunshine Lake’s

 ANDA products. FOF ¶¶ 55-57.

        Dr. Brittain also relied on testing reportedly from Sunshine Lake that he received from

 counsel. FOF ¶ 58. But Dr. Brittain did not know anything about that testing. He took the


                                               – 11 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 16 of 24 PageID #: 14810



 results at face value without talking to anyone who conducted testing or even learning what

 settings were used for the scans. Id. Sunshine Lake provided no evidence that those tests are

 reliable.

         The XRPD testing Dr. Brittain relied on is not comparable to Dr. Atwood’s and cannot

 undermine the evidence that Sunshine Lake’s ANDA products contain crystalline apixaban

 particles.

                (b)     Dr. Brittain Confirmed There Is a Genuine Peak at 12.4 Degrees in Dr.
                        Atwood’s Analysis of Sunshine Lake’s ANDA Products

         A genuine crystalline apixaban peak is present at 12.4 degrees in Dr. Atwood’s XRPD

 tests of Sunshine Lake’s ANDA products. Dr. Brittain conceded that Dr. Atwood’s XRPD tests

 show a peak at 12.4 degrees, which is within 0.1 degrees of the characteristic peak listed in the

 ’945 Patent at 12.3 degrees. FOF ¶ 59. Dr Brittain described the characteristic peak Dr. Atwood

 observed at 12.4 degrees as “reproducible” and “indisputable.” Tr. 1106:21-1107:9 (Brittain);

 FOF ¶ 59.

         Dr. Brittain initially claimed that the peak at 12.4 degrees was caused by lactose

 anhydrous, one of the excipients in Sunshine Lake’s ANDA product. FOF ¶ 60. But that theory

 was definitively disproven. FOF ¶ 61. Dr. Atwood tested Dr. Brittain’s alleged sample of

 lactose anhydrous and found that it was not lactose anhydrous but, instead, contained lactose

 monohydrate. Id. Dr. Brittain conceded as much. Id.

         Sunshine Lake’s ANDA products do not contain lactose monohydrate. FOF ¶ 63.

 Accordingly, the indisputable peak Dr. Atwood found at 12.4 degrees cannot be attributed to

 lactose monohydrate, nor to any form of lactose in Sunshine Lake’s ANDA product. FOF ¶ 64.

         His initial lactose-anhydrous theory having been disproven by Dr. Atwood, Dr. Brittain

 attempted to change his explanation by suggesting that the lactose anhydrous in Dr. Atwood’s


                                               – 12 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 17 of 24 PageID #: 14811



 sample had converted to lactose monohydrate. FOF ¶ 62. Dr. Brittain suggested there must have

 been conversion to lactose monohydrate because the peak at 12.4 degrees purportedly was first

 found a few months after Dr. Atwood’s first scan. Id. But that theory is also undermined by the

 evidence. Dr. Atwood first tested a sample of Sunshine Lake’s ANDA product on October 31,

 2018. FOF ¶ 65. The peak at 12.4 degrees was not visible in the very first scan because it used a

 count time of six seconds and was therefore too fast to detect material that is no more than 2.5%

 of the sample. Id. The first slow scan that Dr. Atwood performed that revealed the peak at 12.4

 degrees was a week later on November 7, 2018. Id. Dr. Brittain initially claimed that Dr.

 Atwood did not see a peak at 12.4 degrees in November 2018, but ultimately agreed that the

 November 7, 2018 scan shows a peak at 12.4 degrees. FOF ¶ 62. Sunshine Lake has offered no

 evidence that lactose anhydrous would convert to lactose monohydrate in a week, and Dr.

 Atwood offered an opinion to the contrary. FOF ¶ 65.

        Dr. Brittain’s conflicting testimony and ad hoc theories fail to establish that the peak at

 12.4 degrees in Sunshine Lake’s ANDA product is attributable to anything other than crystalline

 apixaban.

        D.      The Compositions of the 2.5 mg and 5 mg Sunshine Lake ANDA Products
                Are the Same

        Dr. Atwood’s conclusion that Sunshine Lake’s 2.5 mg ANDA products contain

 crystalline apixaban particles applies equally to Sunshine Lake’s 5 mg ANDA products. The

 manufacturing processes for Sunshine Lake’s 2.5 mg and 5 mg ANDA products are the same,

 and Dr. Brittain agrees that the compositions of the Sunshine Lake’s 2.5 mg and 5 mg ANDA

 products are the same. FOF ¶ 43. Moreover, Sunshine Lake’s own testing revealed the presence

 of crystalline apixaban in a Sunshine Lake 5 mg ANDA product. FOF ¶¶ 54, 43.




                                               – 13 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 18 of 24 PageID #: 14812



         E.      The Crystalline Apixaban Particles in Sunshine Lake’s ANDA Products
                 Have a D90 of Equal to or Less than 89 Microns

         The record evidence establishes that Sunshine Lake’s ANDA products meet the particle

 size limitation set forth in the asserted claims. Sunshine Lake attempted to design around the

 asserted claims by making a so-called “amorphous dispersion.” While Sunshine Lake contends

 that its manufacturing process avoids the formation of crystalline apixaban particles, the

 overwhelming weight of the evidence is to the contrary. As discussed above, Dr. Atwood’s

 XRPD testing revealed the presence of crystalline apixaban particles in Sunshine Lake’s ANDA

 products, and this evidence is bolstered by admissions from Sunshine Lake’s internal documents,

 as well as admissions from their expert, Dr. Brittain. But the manufacturing steps Sunshine Lake

 uses to make its ANDA products, while insufficient to avoid the formation of crystalline

 apixaban particles altogether, ensure that the apixaban particles will not come close to

 approaching the D90 particle size threshold in the asserted claims. In essence, Sunshine Lake’s

 attempted design around ensured that its ANDA products fall squarely within the claims and

 practice the critical particle size limitation.

                 1.      Sunshine Lake’s ANDA Products Contain Crystalline Apixaban
                         Particles

         Sunshine Lake’s first line of defense with respect to the particle size limitation is to

 contend that its ANDA products do not contain crystalline apixaban particles at all. Sunshine

 Lake suggests that because its manufacturing process involves the preparation of an amorphous

 dispersion, the apixaban will be bound to the excipients and will not exist in the form of discrete

 particles. FOF ¶ 74. Sunshine Lake’s “no apixaban particles” theory is, at best, simply a

 repackaging of its contention that its products do not contain crystalline apixaban.




                                                   – 14 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 19 of 24 PageID #: 14813



        As Plaintiffs’ expert, Dr. Myerson, testified, all crystals are particles. FOF ¶ 25.

 Sunshine Lake assumes that the apixaban molecules in its ANDA products remain completely

 dissolved in a solid solution and do not exist separate from the so-called amorphous dispersion.

 But, as explained in detail above, Dr. Atwood’s testing and Sunshine Lake’s own documents

 disprove that premise. The presence of sharp peaks in the XRPD testing performed by both Dr.

 Atwood and Sunshine Lake reveals that crystalline apixaban can, and does, appear in Sunshine

 Lake’s ANDA products. These peaks, which correspond with characteristic peaks of crystalline

 apixaban, reveal that crystalline apixaban particles are present as particles which are separate and

 distinct from other components, such as povidone, in Sunshine Lake’s products. FOF ¶¶ 46-47.

 The extent to which crystalline apixaban particles agglomerate or combine with other materials

 in Sunshine Lake’s ANDA products is irrelevant. The ’945 Patent’s specification makes clear

 that the particle size analysis applies to individual apixaban particles that are present within the

 agglomerate. FOF ¶¶ 13, 75.

        Sunshine Lake’s expert based his assumption that Sunshine Lake’s ANDA products

 contain “amorphous dispersions and not discrete particles” on a literature reference that is

 distinguishable and irrelevant. FOF ¶ 74. Specifically, Dr. Brittain relied on a patent application

 by a third party, Cadila Healthcare, Ltd. (DTX-503), concerning amorphous forms of apixaban to

 suggest that Sunshine Lake’s ANDA products would not contain discrete apixaban particles. Id.

 But as Dr. Brittain conceded on cross-examination, that patent application does not describe

 Sunshine Lake’s process, and Sunshine Lake, in fact, uses a different process than the one

 disclosed in the Cadila’s patent application. Id. Accordingly, Cadila’s patent application is

 irrelevant and reveals nothing about the contents of Sunshine Lake’s ANDA products. By




                                                – 15 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 20 of 24 PageID #: 14814



 contrast, XRPD testing conducted by Dr. Atwood and internally at Sunshine Lake revealed the

 presence of crystalline apixaban particles in those products.

                2.      Sunshine Lake’s Manufacturing Process Necessarily Limits the
                        Crystalline Apixaban Particle Size to Well Below 89 Microns

        Sunshine Lake’s suggestion that its particles do not satisfy the D90 particle size limitation

 is equally without merit. Dr. Atwood analyzed Sunshine Lake’s manufacturing process and

 explained that the particle size of crystalline apixaban particles in Sunshine Lake’s ANDA

 products could not come close to the 89 micron D90 particle size threshold in the asserted claims

 due to constraints imposed by that process. FOF ¶ 73. In particular, Sunshine Lake’s

 manufacturing process limits the growth of crystalline apixaban particles in part by using a

 polymer povidone, which is a well-known nucleation and crystallization inhibitor. FOF ¶ 67.

 Sunshine Lake starts by dissolving crystalline apixaban form N-1 in a solution with povidone.

 FOF ¶ 68. That solution of polymer and apixaban is then sprayed onto a bed of excipient

 particles where the droplets rapidly dry. Id.

        As Dr. Atwood explained in his testimony, three factors limit the size of the apixaban

 particles in Sunshine Lake’s ANDA products. First, rapid drying leaves the apixaban uniformly

 distributed. FOF ¶ 69. The apixaban will not have an opportunity during rapid drying to

 coalesce and crystallize into large particles. Second, apixaban makes up only 2.5% of Sunshine

 Lake’s ANDA product, so the apixaban regions will be small relative to the polymer and other

 excipients. FOF ¶ 70. When crystals first form, they are on the order of nanometers in size.

 FOF ¶ 27. And 89 microns is 89,000 nanometers. Id. That means the apixaban crystals would

 have to grow four or five orders of magnitude to even approach the scale of 89 microns.

 Because the apixaban is only 2.5 % of the tablet, the apixaban regions are too small to support

 the growth of crystalline apixaban particles that large. FOF ¶ 70.


                                                 – 16 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 21 of 24 PageID #: 14815



        Third, povidone and other excipients will keep the crystalline apixaban regions separated.

 FOF ¶ 71. The apixaban regions dispersed in the polymer and other excipients cannot come into

 contact to form larger crystalline apixaban particles. As Dr. Brittain testified, the polymer

 povidone “is a well-known nucleation and crystallization inhibitor.” Tr. 1098:12-14 (Brittain).

 And he agreed that Dr. Atwood’s hypothesis (that crystalline apixaban particles form and are

 immobilized in povidone) is plausible if there were not experimental evidence to the contrary.

 FOF ¶¶ 30, 71. But the only experimental evidence Dr. Brittain cited to the contrary was (a) the

 theory that Sunshine Lake’s products contain no crystalline apixaban, which is disproven by the

 evidence discussed above; and (b) the Cadila Healthcare patent (DTX-503), which is

 distinguishable and irrelevant for the reasons explained above. FOF ¶ 71. Accordingly, when

 crystalline apixaban particles form in Sunshine Lake’s ANDA products, which has been proven

 to occur, surrounding povidone will limit further crystallization to the apixaban in each small

 domain. FOF ¶¶ 30, 71.

        Notably, Sunshine Lake’s expert, Dr. Brittain, did not offer any opinion or explanation as

 to how crystalline apixaban particles in Sunshine Lake’s ANDA product could conceivably

 exceed the 89 micron D90 threshold in view of those constraints. FOF ¶ 72. Instead, Sunshine

 Lake’s defense depends on its assertion that Plaintiffs were required to conduct a precise D90

 calculation in order to prove infringement. But that is not the law. Infringement can be shown

 by “any method of analysis that is probative of the fact of infringement,” and, in some cases,

 “circumstantial evidence may be sufficient.” Martek Biosciences Corp. v. Nutrinova, Inc., 579

 F.3d 1363, 1372 (Fed. Cir. 2009) (“As detailed above, Martek presented testimony from two

 experts, each of whom conceptually analyzed the accused process and testified that it must meet

 the functional claim limitation based on the composition of Lonza’s culture medium and the




                                                – 17 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 22 of 24 PageID #: 14816



 known effects of chloride concentration on stainless steel corrosion.”). Here, Plaintiffs offered

 ample evidence supporting the satisfaction of the disputed claim limitations, including XRPD

 evidence establishing the existence of crystalline apixaban particles in Sunshine Lake’s ANDA

 products and a detailed explanation as to how the specific steps of Sunshine Lake’s

 manufacturing process necessarily prevent those particles from exceeding the claimed particle

 size threshold. That evidence is more than sufficient to meet their burden of proving

 infringement by a preponderance of the evidence.

 V.   Conclusion & Remedies

        For the reasons above, Plaintiffs respectfully request that the Court find that Sunshine

 Lake’s making, using, offering to sell, or selling in the United States, or importing into the

 United States of Sunshine Lake’s ANDA products will literally infringe the asserted claims of

 the ’945 Patent and, therefore, that the submission of Sunshine Lake’s ANDA infringes those

 claims under 35 U.S.C. § 271(e)(2)(A). Plaintiffs further request that the Court enter an order

 pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of any approval of

 Sunshine Lake’s ANDA shall be a date which is not earlier than the expiration date of the ’945

 Patent, including any extensions and/or additional periods of exclusivity to which Plaintiffs are

 or become entitled, and an order permanently enjoining Sunshine Lake, its affiliates,

 subsidiaries, and each of its officers, agents, servants and employees and those acting in privity

 or concert with them, from making, using, offering to sell, or selling in the United States, or

 importing into the United States Sunshine Lake’s ANDA products until after the latest expiration




                                                – 18 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 23 of 24 PageID #: 14817



 date of the ’945 Patent, including any extensions and/or additional periods of exclusivity to

 which Plaintiffs are or become entitled.8




   8
     Plaintiffs’ complaint also seeks any appropriate relief under 35 U.S.C. § 285. See Compl., D.I.
 1 in C.A. No. 17-380-LPS, Prayer for Relief ¶ 5. No party has yet made a motion for fees, and, at
 this point, that issue is premature. Plaintiffs may seek fees as permitted by the Federal Rules.


                                               – 19 –
Case 1:17-cv-00374-LPS Document 686 Filed 12/20/19 Page 24 of 24 PageID #: 14818




  Dated: December 20, 2019                             Respectfully submitted,

                                                       FARNAN LLP

  Of Counsel:                                          /s/ Michael J. Farnan
                                                       Joseph J. Farnan, Jr. (Bar No. 100245)
  William F. Lee (admitted pro hac vice)               Brian E. Farnan (Bar No. 4089)
  Kevin S. Prussia (admitted pro hac vice)             Michael J. Farnan (Bar No. 5165)
  Andrew J. Danford (admitted pro hac vice)            919 N. Market Street, 12th Floor
  Timothy A. Cook (admitted pro hac vice)              Wilmington, DE 19801
  WILMER CUTLER PICKERING                              Tel: (302) 777-0300
   HALE AND DORR LLP                                   Fax: (302) 777-0301
  60 State Street                                      farnan@farnanlaw.com
  Boston, MA 02109                                     bfarnan@farnanlaw.com
  Tel: (617) 526-6000                                  mfarnan@farnanlaw.com
  Fax: (617) 526-5000
                                                       Counsel for Plaintiffs Bristol-Myers Squibb
  Amy K. Wigmore (admitted pro hac vice)               Company and Pfizer Inc.
  William G. McElwain (admitted pro hac vice)
  Heather M. Petruzzi (admitted pro hac vice)
  WILMER CUTLER PICKERING
   HALE AND DORR LLP
  1875 Pennsylvania Avenue NW
  Washington, DC 20006
  Tel: (202) 663-6000
  Fax: (202) 663-6363




                                              – 20 –
